Cite as 2014 Ark. App. 537

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CV-14-199


                                                   Opinion Delivered   October 8, 2014
FARMERS INSURANCE EXCHANGE
                   APPELLANT                       APPEAL FROM THE
                                                   INDEPENDENCE COUNTY
                                                   CIRCUIT COURT
V.                                                 [NO. CV-2011-38-4]

                                                   HONORABLE TIM WEAVER,
                                                   JUDGE
RAY BRADFORD ET AL.
                                APPELLEES          APPEAL DISMISSED



                           JOHN MAUZY PITTMAN, Judge

       This is an appeal from the dismissal with prejudice of a declaratory-judgment claim.

We dismiss the appeal for lack of a final order.

       Appellee Ray Bradford had a business that maintained parking lots. He purchased an

articulated boom lift to use in his business. Ray and his brother, Jason, were using the lift to

install a security camera in a storage building near Ray’s residence that contained both

personal and business property. The boom tipped over and injured Jason, and a claim was

made under Ray’s homeowner’s insurance policy issued by appellant Farmers Insurance

Exchange. Appellant filed a complaint for declaratory judgment, asserting that Jason’s injury

was excluded from coverage because it occurred in connection with a business operated by

the insured, and because the articulated boom came within the policy exclusion regarding

injuries sustained in the operation or use of motor vehicles. Ray answered, denying that
                                Cite as 2014 Ark. App. 537

either the business or motor-vehicle exclusions were applicable. Jason also answered, denying

that the exclusions were applicable, and filed a counterclaim, alleging that he was injured as

a result of Ray’s negligent operation of the boom and seeking judgment against the appellant

insurer. After a hearing, the trial court entered an order finding that neither the business

exclusion nor the motor-vehicle exclusion was applicable and dismissing appellant’s

declaratory-judgment action with prejudice.        The order did not dispose of Jason’s

counterclaim. This appeal followed.

       We cannot reach the merits because the order appealed from is not final. Because the

question of whether an order is final and appealable goes to the jurisdiction of the appellate

court, it is an issue that we are obliged to determine on our own motion. Stephens v.

Bredemeyer, 2011 Ark. App. 727.        Rule 2(a)(1) of the Arkansas Rules of Appellate

Procedure–Civil provides that an appeal may be taken from a final judgment or decree from

the trial court. If a lawsuit has more than one claim for relief or more than one party, an

order or judgment adjudicating fewer than all claims and all parties is neither final nor

appealable. Ark. R. Civ. P. 54(b)(2). When the order appealed from is not final, we have

no jurisdiction to decide the merits. McDougal v. Sabine River Land Co., 2014 Ark. App. 210.

       Here, the counterclaim filed by Jason Bradford against appellant was not disposed of

by the order. While a trial court may certify an otherwise nonfinal order for an immediate

appeal by executing a certificate pursuant to Ark. R. Civ. P. 54(b)(1), no such certification

was obtained in this case. A declaratory-judgment order is not final unless all third-party




                                              2
                                Cite as 2014 Ark. App. 537

claims are resolved or a proper Rule 54(b) certification is obtained. Southern Farm Bureau

Casualty Insurance Co. v. Williams, 2011 Ark. App. 232.

      Appeal dismissed.

      WALMSLEY and HIXSON, JJ., agree.

      Laser Law Firm, by: Brian A. Brown, for appellant.

      Blair & Stroud, by: H. David Blair, for appellees.




                                              3